581 N.W.2d 815 (1998)
Don D. MYRON, Respondent,
v.
CITY OF PLYMOUTH, petitioner, Appellant.
No. C3-96-2078.
Supreme Court of Minnesota.
July 7, 1998.
Rehearing Denied August 7, 1998.
Thomas M. Scott, Matthew J. Foli, Campbell Knutson, Eagan, for Appellant.
Daniel B. Johnson, Meyer & Njus, P.A., Minneapolis, for Respondent.
Carla J. Heyl, St. Paul, for Amicus Curiae League of Minnesota Cities.
Prior report: Minn.App., 562 N.W.2d 21.

ORDER
Based upon all the files, records and proceedings herein and upon an evenly divided court,
IT IS HEREBY ORDERED that the decision of the court of appeals filed April 15, 1997, be, and the same is, affirmed without opinion. Dated: July 6, 1998.
             BY THE COURT:
              /s/ Kathleen A. Blatz
                  Kathleen A. Blatz
                  Chief Justice
GILBERT, J. took no part in the consideration or decision of this case.